The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Remarks dated November 17, 2022. Applicant amended claims 2, 16, 20, and 27 and canceled claims 1, 3, 8, 15, 19, 23, 26, and 29-30. Claims 2, 4-7, 9-14, 16-18, 20-22, 24, 25, 27, and 28 are pending.
Applicant submits that (i) Clerc teaches away from “an electromagnetic navigation sensor fixedly disposed within the flexible catheter” since imaging channel 22 of catheter 10 is occupied by imaging device 90 throughout a procedure and thus the only other working channel 24 would render no other channels available for the passage of therapeutic and/or diagnostic tools should position sensor 80 be fixedly disposed and (ii) the inclusion of additional channel within the catheter 10 of Clerc presents size-related technical challenges. In order to expedite prosecution, arguments (i) and (ii) are rendered moot as the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection over Tolkowsky (U.S. Publication 2010/0041949) to address Applicant’s submitted deficiencies of Clerc.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-7, 9-14, 16-18, 20-22, 24, 25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,932,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 8,932,207 regarding a probe reads on the subject matter of the instant application regarding a catheter system.
Claims 2, 4-7, 9-14, 16-18, 20-22, 24, 25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,912,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 10,912,487 regarding an apparatus and catheter reads on the subject matter of the instant application regarding a catheter system.
Claims 2, 4-7, 9-14, 16-18, 20-22, 24, 25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,070,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 10,070,801 regarding a method of treating target tissue reads on the subject matter of the instant application regarding a catheter system.
Claims 2, 4-7, 9-14, 16-18, 20-22, 24, 25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,241,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 11,241,164 regarding a catheter system of treating target tissue reads on the subject matter of the instant application regarding a catheter system.
Claims 2, 4-7, 9-14, 16-18, 20-22, 24, 25, 27, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-30 of copending Application No. 17/584,486 in view of Miyagi et al. (U.S. Patent 6,689,049). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of copending Application No. 17/584,486 regarding a catheter system modified by Miyagi reads on the subject matter of the instant application regarding a catheter system. Miyagi teaches in the related art of endoscopy that a single catheter having an electromagnetic navigation system in 14/65-15/3 shown via coils (31) in Figs. 2-5 as well as a tool lumen (27) in 10/35-41 and Fig. 4 disposed in the catheter. Additionally, Moll teaches in the related art of endoscopy that the navigation system is “permanently disposed in the probe” being embedded in a catheter body as described in [0217]. In view of the teachings of Watts, Miyagi, and Moll, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the catheter of Watts such that the tool lumen and electromagnetic navigation are provided in the singular tubular structure of a single catheter and permanently disposed as taught by Miyagi and Moll, in order to fulfill the same function of advancing the catheter with predictable results. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-7, 9, 10, 12, 13, 16-18, 20-22, 27, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clerc et al. (U.S. Publication 2007/0225559, hereinafter “Clerc”) and in further views of Watts (U.S. Publication 2006/0149129), Lehman et al. (U.S. Publication 2006/0142789, hereinafter “Lehman”), and Tolkowsky (U.S. Publication 2010/0041949).
As to Claim 2, Clerc discloses a catheter system (100) in [0021] and Fig. 1 for performing a lung procedure in [0003]-[0004] and [0026], comprising:
a catheter (10) in [0021] configured to be received within a patient’s lung, the catheter having a lumen (22) and (24) in [0022] and Fig. 2A as well as additional channels (26a) and (26b) in [0032] configured to receive the flexible needle “therapeutic and/or diagnostic tools” in [0029];
a navigation system (80) in [0028] disposed within the catheter; and
a camera “remote camera” in [0024] configured to visualize airways of the patient’s lung during navigation of the catheter through the airways of the patient’s lung.
However Clerc does not specifically identify that therapeutic and/or diagnostic tools includes a needle. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. Lehman teaches in the similar field of endoscopy wherein a flexible needle “needle portion” of “flexible catheter” in [0031] having a beveled distal tip “beveled distal tip” in [0031] configured to pierce tissue and a longitudinal lumen configured to receive the issue. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle with a beveled tip as taught by Watts in view of Lehman would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
Clerc teaches in [0006] a vision catheter having a maximum diameter of 4.2mm, however does not specifically disclose using a working channel while the flexible catheter is fixedly disposed within working channel 24. While the claim does not specifically recite that the electromagnetic navigation sensor is permanently disposed within the flexible catheter while a biopsy tool is inserted into the lumen (merely that the lumen is configured to receive a biopsy tool), Tolkowsky is applied as a secondary teaching to evidence the ordinary level of skill in the art at the time of invention in order to expedite prosecution. Tolkowsky teaches that a bronchoscope may have a 2.8mm channel that accommodates 1.2 mm to 1.8 mm standard bronchoscope tools in [0354] wherein location sensors have an outer diameter up to 0.3 mm in [0351] and [0354] such that both tool and sensor(s) are capably inserted concurrently wherein the location sensor(s) is capably inserted into a plurality of channels and alternatively or additionally are capably fixedly disposed “embedded” in [0354]. Tolkowsky also addressed the technical sizing considerations as to not blocking or obstructing channels and minimizing the outer diameter of the sheath in [0356]-[0360]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide electromagnetic navigation sensors to be optionally fixedly disposed as taught by Tolkowsky in order to fulfill the same function with predictable results while considering minimizing size.
As to Claim 4, Clerc discloses the catheter system according to claim 2, further comprising a plurality of steering wires “pull wires” in [0039]. Watts also discloses a disk at the distal end as shown in Figs. 6 and 7 disposed within the catheter and configured to receive a plurality of steering wires (18) in [0046]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide a disk taught by Watts to accompany pull wires of Clerc in order to fulfill the same pull wire function with predictable results.
As to Claim 5, Clerc discloses the catheter system according to claim 2, wherein the outer diameter of the lumen is greater than 1 millimeter “1.9 mm to 2.0 mm” in [0023].
As to Claim 6, Clerc discloses the catheter system according to claim 2, wherein the outer diameter of the lumen is less than 2.1 millimeters “1.9 mm to 2.0 mm” in [0023].
As to Claim 7, Clerc discloses the catheter system according to claim 2, wherein the flexible needle is configured to at least one of biopsy “biopsy” in [0020] or aspirate tissue from the patient’s lung.
As to Claim 9, Clerc discloses the catheter system according to claim 2, further comprising a plurality of steering wires “pull wires” in [0039] disposed within the catheter.
As to Claim 10, Clerc discloses the catheter system according to claim 9, wherein each steering wire of the plurality of steering wires extends along at least a distal end portion of the catheter “to direct a distal tip” in [0039]. It is noted that positioning of steering wires is additionally taught by Watts as shown in Figs 6 and 7 in order to fulfill the same function with predictable results.
As to Claim 12, Clerc does not disclose further structural detail of therapeutic and/or diagnostic tools. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. Lehman teaches in Figs. 1 and 2 in the similar field of endoscopy wherein a flexible needle “needle portion” of “flexible catheter” in [0031] having a beveled distal tip “beveled distal tip” in [0031] configured to pierce tissue; a longitudinal lumen configured to receive the issue; a first portion (22) in [0031] disposed proximal to the beveled distal tip; and a second portion (20) in [0031] disposed proximal to the first portion and having a diameter greater than the beveled distal tip and greater than the first portion. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle with a beveled tip as taught by Watts in view of Lehman would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
As to Claim 13, Clerc discloses the catheter system according to claim 2, wherein the outer diameter of the catheter is greater than 2.5 millimeters “2.7mm to 3.0mm” in [0032].
As to Claim 16, Clerc discloses a catheter system (100) in [0021] and Fig. 1 for performing a lung procedure in [0003]-[0004] and [0026], comprising:
a catheter (10) in [0021] having a lumen (22) and (24) in [0022] and Fig. 2A as well as additional channels (26a) and (26b) in [0032] configured to receive a flexible needle “therapeutic and/or diagnostic tools” in [0029];
a navigation system (80) in [0028] disposed within the catheter; and
a camera “remote camera” in [0024] configured to visualize airways of the patient’s lung during navigation of the catheter through the airways of the patient’s lung.
However Clerc does not specifically identify that therapeutic and/or diagnostic tools includes a needle. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. Lehman teaches in Figs. 1 and 2 in the similar field of endoscopy wherein a flexible needle “needle portion” of “flexible catheter” in [0031] having a beveled distal tip “beveled distal tip” in [0031] configured to pierce tissue; a longitudinal lumen configured to receive the issue; a first portion (22) in [0031] disposed proximal to the beveled distal tip; and a second portion (20) in [0031] disposed proximal to the first portion and having a diameter greater than the beveled distal tip and greater than the first portion. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle with a beveled tip as taught by Watts in view of Lehman would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
Clerc teaches in [0006] a vision catheter having a maximum diameter of 4.2mm, however does not specifically disclose using a working channel while the flexible catheter is fixedly disposed within working channel 24. While the claim does not specifically recite that the electromagnetic navigation sensor is permanently disposed within the flexible catheter while a biopsy tool is inserted into the lumen (merely that the lumen is configured to receive a biopsy tool), Tolkowsky is applied as a secondary teaching to evidence the ordinary level of skill in the art at the time of invention in order to expedite prosecution. Tolkowsky teaches that a bronchoscope may have a 2.8mm channel that accommodates 1.2 mm to 1.8 mm standard bronchoscope tools in [0354] wherein location sensors have an outer diameter up to 0.3 mm in [0351] and [0354] such that both tool and sensor(s) are capably inserted concurrently wherein the location sensor(s) is capably inserted into a plurality of channels and alternatively or additionally are capably fixedly disposed “embedded” in [0354]. Tolkowsky also addressed the technical sizing considerations as to not blocking or obstructing channels and minimizing the outer diameter of the sheath in [0356]-[0360]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide electromagnetic navigation sensors to be optionally fixedly disposed as taught by Tolkowsky in order to fulfill the same function with predictable results while considering minimizing size.
As to Claim 17, Clerc discloses the catheter system according to claim 16, further comprising a plurality of steering wires “pull wires” in [0039] disposed within the catheter.
As to Claim 18, Clerc discloses the catheter system according to claim 16, wherein the outer diameter of the catheter is greater than 2.5 millimeters “2.7mm to 3.0mm” in [0032].
As to Claims 20 and 21, Clerc discloses a catheter system (100) in [0021] and Fig. 1 for performing a lung procedure in [0003]-[0004] and [0026], comprising:
a catheter (10) in [0021] having a lumen (22) and (24) in [0022] and Fig. 2A as well as additional channels (26a) and (26b) in [0032] configured to receive the flexible needle “therapeutic and/or diagnostic tools” in [0029];
a navigation system (80) in [0028] disposed within the catheter; and
a camera “remote camera” in [0024] configured to visualize airways of the patient’s lung during navigation of the catheter through the airways of the patient’s lung.
However Clerc does not specifically identify that therapeutic and/or diagnostic tools includes a needle. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. Lehman teaches in Figs. 1 and 2 in the similar field of endoscopy wherein a flexible needle “needle portion” of “flexible catheter” in [0031] having a beveled distal tip “beveled distal tip” in [0031] configured to pierce tissue; a longitudinal lumen configured to receive the issue; a first portion (22) in [0031] disposed proximal to the beveled distal tip; and a second portion (20) in [0031] disposed proximal to the first portion and having a diameter greater than the beveled distal tip and greater than the first portion. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle with a beveled tip as taught by Watts in view of Lehman would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
Clerc teaches in [0006] a vision catheter having a maximum diameter of 4.2mm, however does not specifically disclose using a working channel while the flexible catheter is fixedly disposed within working channel 24. While the claim does not specifically recite that the electromagnetic navigation sensor is permanently disposed within the flexible catheter while a biopsy tool is inserted into the lumen (merely that the lumen is configured to receive a biopsy tool), Tolkowsky is applied as a secondary teaching to evidence the ordinary level of skill in the art at the time of invention in order to expedite prosecution. Tolkowsky teaches that a bronchoscope may have a 2.8mm channel that accommodates 1.2 mm to 1.8 mm standard bronchoscope tools in [0354] wherein location sensors have an outer diameter up to 0.3 mm in [0351] and [0354] such that both tool and sensor(s) are capably inserted concurrently wherein the location sensor(s) is capably inserted into a plurality of channels and alternatively or additionally are capably fixedly disposed “embedded” in [0354]. Tolkowsky also addressed the technical sizing considerations as to not blocking or obstructing channels and minimizing the outer diameter of the sheath in [0356]-[0360]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide electromagnetic navigation sensors to be optionally fixedly disposed as taught by Tolkowsky in order to fulfill the same function with predictable results while considering minimizing size.
As to Claim 22, Clerc discloses the catheter system according to claim 20, wherein the outer diameter of the catheter is greater than 2.5 millimeters “2.7mm to 3.0mm” in [0032].
As to Claim 27, Clerc discloses a catheter system (100) in [0021] and Fig. 1 for performing a lung procedure in [0003]-[0004] and [0026], comprising:
a catheter (10) in [0021] configured to be received within a patient’s lung, the catheter having a lumen (22) and (24) in [0022] and Fig. 2A as well as additional channels (26a) and (26b) in [0032] configured to receive a flexible bopsy tool “therapeutic and/or diagnostic tools” in [0029] for removing tissue from the patient’s lung;
a navigation system (80) in [0028] disposed within the catheter; and
a camera “remote camera” in [0024] configured to visualize airways of the patient’s lung during navigation of the catheter through the airways of the patient’s lung.
Clerc discloses biopsy in [0020] however does not specifically identify the type therapeutic and/or diagnostic tools removing tissue. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. Lehman teaches in the similar field of endoscopy wherein a flexible needle “needle portion” of “flexible catheter” in [0031] configured to pierce tissue and therefore remove tissue and a longitudinal lumen configured to receive the issue. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle as taught by Watts in view of Lehman would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
Clerc teaches in [0006] a vision catheter having a maximum diameter of 4.2mm, however does not specifically disclose using a working channel while the flexible catheter is fixedly disposed within working channel 24. While the claim does not specifically recite that the electromagnetic navigation sensor is permanently disposed within the flexible catheter while a biopsy tool is inserted into the lumen (merely that the lumen is configured to receive a biopsy tool), Tolkowsky is applied as a secondary teaching to evidence the ordinary level of skill in the art at the time of invention in order to expedite prosecution. Tolkowsky teaches that a bronchoscope may have a 2.8mm channel that accommodates 1.2 mm to 1.8 mm standard bronchoscope tools in [0354] wherein location sensors have an outer diameter up to 0.3 mm in [0351] and [0354] such that both tool and sensor(s) are capably inserted concurrently wherein the location sensor(s) is capably inserted into a plurality of channels and alternatively or additionally are capably fixedly disposed “embedded” in [0354]. Tolkowsky also addressed the technical sizing considerations as to not blocking or obstructing channels and minimizing the outer diameter of the sheath in [0356]-[0360]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide electromagnetic navigation sensors to be optionally fixedly disposed as taught by Tolkowsky in order to fulfill the same function with predictable results while considering minimizing size.
As to Claim 28, Clerc discloses the catheter system according to claim 27, wherein the flexible biopsy tool is a needle configured to at least one of aspirate or biopsy “biopsy” in [0012] tissue from the patient’s lung.

Claims 11 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clerc, Watts, and Tolkowsky and in further views of Berens (U.S. Patent 5,723,718).
As to Claim 11 and 24, Clerc discloses the catheter system according to claims 2 and 20 respecitvely, wherein the catheter is a small gauge in [0019] and [0021] however does not specifically disclose a needle gauge. Berens teaches in the related field of endoscopy that the gauge of a needle is greater than 18G “30 gauge needle tip” in 7/30 inserted into a flexible catheter. It would have been obvious to one of ordinary skill in the art at the time of invention that the gauge of a needle can be greater than 18G for insertion into a flexible catheter to fulfill the same function with predictable results.

Claims 14 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clerc, Watts, and Tolkowsky and in further views of Moll et al. (U.S. Publication 2007/0197896, now Issued Patent 8,190,238, hereinafter “Moll”).
As to Claims 14 and 25, Clerc does not disclose a fiducial marker. Watts teaches that the flexible biopsy needle is configured to be capable of injecting as described in [0014], however does not specifically disclose a fiducial marker. Moll also further teaches that working channels of catheters are utilized not only for flushing, drug delivery, sensors, illumination fibers, and vision fibers, but also markers in [0188]. Therefore it would have been obvious to one of ordinary skill in the art to provide the needle of Clerc and Watts with a marker as taught by Moll in order to fulfill the same function with predictable results as to provide working channels having known utility (Moll, [0188]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795